139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph BRINKLEY, Petitioner-Appellant,v.Terrance MARREN;  Robert Gaston;  Thomas Leeds;  SylviaTentar;  Katrinka Brinkley, Respondents-Appellees.
No. 96-16326.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Feb. 13, 1998.

Appeal from the United States District Court for the District of Nevada George, District Judge Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Ralph Brinkley appeals pro se the district court's order dismissing, on abstention grounds, his action, in which he sought, among other things, removal of his state court action involving the custody and support payments for his minor child.


3
We review for abuse of discretion a district court's abstention decision.  See Coates v. Woods, 819 F.2d 236, 237 (9th Cir.1987).  Under the doctrine of equitable abstention, "federal, courts traditionally decline to exercise jurisdiction in domestic relations cases when the core issue involves the status of parent and child" even when constitutional issues are asserted.  See id.;   see also Ankenbrandt v. Richards, 504 U.S. 687, 705 (1992) (reaffirming the domestic relations exception of federal court jurisdiction in cases involving child custody decrees).  Because the action concerns a child custody dispute involving Brinkley's minor child, we find no abuse of discretion in the district court's dismissal of Brinkley's complaint on abstention grounds.1  See Coats, 819 F.2d at 237.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Brinkley's motion to file a substitute/corrected brief is granted